DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Response to Amendment
Applicant’s amendments filed 03/17/2022 to the claims have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks filed 03/17/2022, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s amendment, prior art arguments, and the inclusion of additional details of the V-shape compression device into independent claim 39 via an Examiner’s Amendment overcomes the current prior art rejections- the rejections are therefore withdrawn and claim 39 and its dependents (claims 40-53) are being allowed.
Applicant’s amendments and prior art arguments regarding independent claim 54 have been fully considered but they are not persuasive. For compact prosecution purposes, claim 54 and its dependents (claims 55-72) are to be cancelled via the Examiner’s Amendment as discussed below. Cancelled claims may be further pursued by the Applicant via future filing of the claims. 
Claim 39 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 44, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 44 and its dependents are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 39 is allowable. The restriction requirement between the Species, as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/28/2021 is partially withdrawn.  Claims 43 and 52, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kathryn Hester on 05/10/2022.
The application has been amended as follows: 
Claim 39: “… is substantially V-shaped; wherein the directly connected first ends of the first and second tensioning members form an acute angle of the substantially V-shaped skin compression device; a bonding material applied to a lower surface…”
Claims 43-50: (rejoined)
Claim 52: (rejoined)
Claims 54-72: (cancelled)
REASONS FOR ALLOWANCE
Claims 39-53 as presented in the claims filed 03/17/2022 with the incorporation of the Examiner’s amendments are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: 
Claim 39 is allowed because the closest prior art of record does not disclose or reasonably teach the invention of claim 39. The closest prior art of record is the combination of Rastegar-5th embodiment (US 20130237895 A1), Eaves (US 20140128819 A1), and Gurtner (US 20190015255 A1). The prior art combination is silent regarding the limitation of “wherein the directly connected first ends of the first and second tensioning members form an acute angle with the substantially V-shaped skin compression device”, wherein this limitation is critical to the specific structure of the compression device in order to compress and close a surrounding wound area corresponding to the same shape. Claims 40-53 are being allowed with an Examiner’s amendment (see above) and rejoinder of some of the non-elected claims. All other claims have been cancelled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 10, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786